Case 2:14-bk-50397        Doc 69    Filed 11/28/18 Entered 11/28/18 14:24:12          Desc Main
                                    Document     Page 1 of 6



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


     In re:                                       )    CASE NO. 2:14-bk-50397
                                                  )
     ARTHUR JOSEPH CASNELLIE, III,                )    JUDGE CHARLES M. CALDWELL
                                                  )
                     Debtor.                      )    CHAPTER 13
                                                  )
                                                  )
                                                  )
                                                  )

       DEBTOR’S MOTION TO REQUIRE CREDITOR NATIONWIDE BANK TO
         APPEAR AND SHOW CAUSE WHY IT SHOULD NOT BE HELD IN
              CONTEMPT AND FOR SANCTIONS AND DAMAGES

              Now comes Debtor, Arthur Casnellie, and requests that the Court set this matter for a

    hearing to require Nationwide Bank to appear and show cause why it should not be held in

    contempt.

              The reasons supporting this motion for more fully set forth in the attached Memorandum.

                                                      Respectfully submitted,

                                                       /s/ M.G. Kafantaris
                                                      Mark G. Kafantaris (#80392)
                                                      Attorney for Debtor
                                                      625 City Park Avenue
                                                      Columbus, Ohio 43206
                                                      Tel: (614) 223-1444
                                                      Fax: (614) 300-5123
                                                      E-mail: mark@kafantaris.com
Case 2:14-bk-50397      Doc 69     Filed 11/28/18 Entered 11/28/18 14:24:12            Desc Main
                                   Document     Page 2 of 6



                                    MEMORANDUM IN SUPPORT

           Arthur Casnellie filed his Chapter 13 petition for relief on January 24, 2014. Immediately

    upon the filing, the automatic stay provisions went into effect pursuant to 11 U.S.C. 362(a).

    Creditors were specifically prohibited from taking action to collect, assess, or recover on a claim

    that arose before the case was commenced.

           Nationwide Bank was listed in Schedule D of the petition in connection with its secured

    lien on Debtor’s 2000 Winnebago 32V recreational vehicle. Nationwide Bank received notice of

    the filing and retained counsel to represent its interests in connection with its secured claim.

    Nationwide Bank filed an Objection to Confirmation of Debtor’s Chapter 13 Plan on February 18,

    2014. See Doc. No. 17. When it became clear to Nationwide Bank that Debtor would amending

    the Plan to surrender the Winnebago that secured its claim, it withdrew its Objection. See Doc.

    No. 31. Nationwide Bank thereafter proceeded to file three separate motions for relief from stay.

    See Doc. Nos. 19, 32, and 44. The first two motions were deemed deficient by the Court and were

    consequently denied. See Doc. Nos. 21 and 33.

           However, the third motion was granted on June 17, 2014. See Doc. No. 44. If the

    provisions of 11 U.S.C. 362(a) were not already clear to Nationwide Bank, the Court expressly

    stated the limitation on Nationwide Bank from engaging in any other collection activity beyond its

    in rem remedies with respect to the collateral:

               Movant is not granted relief from stay to pursue or initiate any collection action
               against the Debtor(s) personally. Nothing in this Order shall be construed to
               permit the Movant, its successors or assigns to proceed in personam against the
               Debtor(s). The Movant shall not initiate any proceeding against the Debtor(s)
               personally, nor shall any personal judgment be entered against the Debtor(s),
               nor shall Movant pursue collection activities against the Debtor(s) other
               than as specifically authorized herein. (Emphasis added)
Case 2:14-bk-50397       Doc 69      Filed 11/28/18 Entered 11/28/18 14:24:12           Desc Main
                                     Document     Page 3 of 6


            Despite this, Nationwide Bank made numerous collection attempts from Mr. Casnellie

    directly. These attempts are outlined below:

       1.   On August 28, 2018, Nationwide Bank sent a letter to Mr. Casnellie directly with a

            “settlement offer” to “satisfy [his] outstanding debt.” A copy of the letter is attached

            hereon as Exhibit “A.”

       2. On September 5, 2018, at 4:12 p.m., Nationwide Bank called Mr. Casnellie at work in an

            attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-1”

       3. On September 7, 2018, at 8:15 a.m., Nationwide Bank called Mr. Casnellie at work in an

            attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-2”

       4. On September 7, 2018, at 4:01 p.m., Nationwide Bank called Mr. Casnellie at work in an

            attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-3”

       5. On September 13, 2018, at 1:24 p.m., Nationwide Bank called Mr. Casnellie at work in an

            attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-4”

       6. On September 20, 2018, at 8:41 a.m., Nationwide Bank called Mr. Casnellie at work in an

            attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-5”

       7. On October 4, 2018, at 2:03 p.m., Nationwide Bank called Mr. Casnellie at work in an

            attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-6”

       8. On October 8, 2018, at 1:54 p.m., Nationwide Bank called Mr. Casnellie at work in an

            attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-7”

       9. On October 10, 2018, 2018, at 2:05 p.m., Nationwide Bank called Mr. Casnellie at work in

            an attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-

            8”

       10. On October 18, 2018, at 2:41 p.m., Nationwide Bank called Mr. Casnellie at work in an

            attempt to collect the debt. A copy of the call details are attached hereon as Exhibit “B-9”
Case 2:14-bk-50397       Doc 69    Filed 11/28/18 Entered 11/28/18 14:24:12               Desc Main
                                   Document     Page 4 of 6


            A transcript of one of the messages left for Mr. Casnellie reads as follows:

                 REPRESENTATIVE OF NATIONWIDE BANK: Mr. Casnellie, my name is
                 Steven contacting you on behalf of Nationwide Bank. I need to hear back from
                 you as soon as possible. I can be reached at my office directly at 1-800-394-
                 3821, extension 5417. My office will be open until 11 pm eastern standard time
                 today. Please return this phone call promptly. Thank you.”

            The automatic stay, as codified at 11 U.S.C. § 362(a)(6), prohibits creditors from acting to

    collect, assess, or recover a claim that arose before commencement of a bankruptcy case. “The

    automatic stay is among the most fundamental debtor protections in bankruptcy law and its scope

    in protecting debtors and debtor property is broad.” In re Cousins, 404 BR 281, Bankr. Court, SD

    Ohio 2009, citing Rijos v. Vizcaya (In re Rijos), 263 B.R. 382, 389 (1st Cir. BAP 2001); O'Neal v.

    Beneficial      of    Tennessee,      Inc.    (In     re     O'Neal), 165      B.R.      859,     862

    (Bankr.M.D.Tenn.1994) (citing Smith v. First America Bank (In re Smith), 876 F.2d 524, 525 (6th

    Cir.1989))

            Congress’ legislative history sets forth eloquently the basic purposes of the automatic stay:

                    It gives the debtor a breathing spell from his creditors. It stops all
                    collection efforts, all harassment, and all foreclosure actions. It
                    permits the debtor to attempt a repayment or reorganization plan, or
                    simply to be relieved of the financial pressures that drove him into
                    bankruptcy.

                    The automatic stay also provides creditor protection. Without it,
                    certain creditors would be able to pursue their own remedies against
                    the debtor's property. Those who acted first would obtain payment
                    of their claims in preference and to the detriment of other creditors.
                    Bankruptcy is designed to provide an orderly liquidation procedure
                    in which all creditors are treated equally.

    H.R.Rep. No. 95-595 (1977), reprinted in 1978 U.S.C.C.A.N. 5787, 6296-97; S.Rep. No. 95-989

    (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5835-36. The legislative history further informs

    that:
Case 2:14-bk-50397      Doc 69     Filed 11/28/18 Entered 11/28/18 14:24:12             Desc Main
                                   Document     Page 5 of 6



                   Paragraph (6) prevents creditors from attempting in any way to
                   collect a prepetition debt. Creditors in consumer cases occasional
                   telephone debtors to encourage repayment in spite of bankruptcy.
                   Inexperience, frightened, or ill-counseled debtors may succumb to
                   suggestions to repay notwithstanding bankruptcy. This provision
                   prevents evasion of the purpose of the bankruptcy laws by
                   sophisticated creditors.
    H.R.Rep. No. 95-595 (1977), reprinted in 1978 U.S.C.C.A.N. 5787, 6298; S.Rep. No. 95-989

    (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5836-37. The ultimate determination of whether a

    contact is prohibited by the automatic stay is whether the purpose of the contact relates to payment

    of the debt. In re Cousins, supra.


           As the Court can plainly see, the purpose of Nationwide Bank’s numerous written and

    telephone contacts with Mr. Casnellie were exclusively to arrange for the payment of a prepetition

    debt. More troubling is that the contact was willful to the extent Nationwide Bank disregarded

    clear warnings and continued to act unlawfully. And there can be no argument that Nationwide

    Bank was unaware of the pendency of the case to the extent it had counsel actively filing

    pleadings on its behalf. The contacts proved especially frustrating for Mr. Casnellie, who has

    gone to great lengths to resolve his debts through his Chapter 13 and avoid precisely this type of

    activity. Pursuant to 11 U.S.C. § 362(k), willful violations of the stay are punishable by actual and

    punitive damages together with attorney’s fees.

           Mr. Casnellie has sustained actual damages and attorney’s fees. Given Nationwide Bank’s

    ambivalence to the operation of the stay as well as the Court’s June 17, 214 Order expressly

    prohibiting collection activity , Debtor submits that punitive sanctions are warranted as well.

           WHEREFORE, Debtor requests that the Court set this matter for a hearing to require

    Nationwide Bank to appear and show cause why it should not be held in contempt. Debtor will be

    prepared to offer evidence of damages and attorney fees at that time.
Case 2:14-bk-50397      Doc 69    Filed 11/28/18 Entered 11/28/18 14:24:12           Desc Main
                                  Document     Page 6 of 6



                                                    Respectfully submitted,

                                                     /s/ M.G. Kafantaris
                                                    Mark G. Kafantaris (#80392)
                                                    Attorney for Debtor
                                                    625 City Park Avenue
                                                    Columbus, Ohio 43206
                                                    Tel: (614) 223-1444
                                                    Fax: (614) 300-5123
                                                    E-mail: mark@kafantaris.com


                                     CERTIFICATE OF SERVICE

           This is to certify that on November 28, 2018, a true copy of the foregoing was served upon
    the following registered ECF participants, electronically, through the Court’s ECF System at the e-
    mail addresses registered with the Court:

          Asst US Trustee (Col) ustpregion09.cb.ecf@usdoj.gov
          Faye English notices@ch13columbus.com
          Alison A. Gill alison.gill@ohiolaws.com, sara.weaver@ohiolaws.com
          Stephen Franks bronationalecf@weltman.com, ecf.sfranks@weltman.com


    And on the following by Certified U.S. Mail pursuant to Fed. R. Bankr. Procedure 7004(h):

    Nationwide Bank
    Attention: Chief Executive Officer
    One Nationwide Plaza
    1-14-401
    Columbus, Ohio 43215

    And on the following by First Class Mail pursuant to Fed. R. Bankr. Procedure 7004(h):

    Stephen R. Franks
    Weltman, Weinberg & Reis
    965 Keynote Circle
    Brooklyn Heights, Ohio 44131


                                                    /s/ M. G. Kafantaris
                                                   Mark G. Kafantaris
